DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottma (9,295,472).  Ottma discloses the invention substantially as claimed.  Ottma discloses, at least in figures 1-5 and col. 4, line 15 to col. 7, line 40  and col. 8, line 53 to col. 9, line 36; a left atrial appendage occluder for improving sealing effect, comprising: a sealing portion (102); and an anchoring portion (103) coupled to the sealing portion; wherein the sealing portion and the anchoring portion are respectively located on two ends of the left atrial appendage occluder; wherein the sealing portion comprises a disc surface facing away from the anchoring portion, a disc bottom facing the anchoring portion, and an intermediate part (108) connecting the disc surface and the disc bottom, and wherein the disc bottom is planar, or a middle part of the disc bottom protrudes toward the anchoring portion (at 109, as shown in fig. 1), or the middle part of the disc bottom protrudes away from the anchoring portion (at 109, as shown in fig. 1); wherein in a presetting state the sealing portion is free from contact with the anchoring portion , 
Ottma also discloses a method for manufacturing a left atrial appendage occluder for improving sealing effect, performing thermoforming (heat setting) on a sealing portion and an anchoring portion; the sealing portion and the anchoring portion; when assembling the sealing portion with the anchoring portion.
However, Ottma does not explicitly disclose that  the sealing portion and the anchoring portion abut against each other; or wherein the sealing portion is provided with a presetting state and an abutting state, wherein the sealing portion is in contact with the anchoring portion, wherein a diameter of the disc bottom in the presetting state is larger than a diameter of the disc bottom in the abutting state wherein the intermediate part of the sealing portion in the abutting state has a radially contracted deformation with respect to the presetting state and the disc bottom of the sealing portion in the abutting state has a deformation protruding toward the anchoring portion axially with respect to the presetting state; wherein the anchoring portion is provided 
Ottma do not explicitly disclose a method for manufacturing a left atrial appendage occlude for improving sealing effect, wherein the method includes causing the sealing portion and the anchoring portion to move toward each other to reach a first state, wherein in the first state the sealing portion and the anchoring portion are in initial contact with each other; causing the sealing portion and the anchoring portion to move axially toward each other a predetermined distance to reach a second state; and fixing 
Nevertheless, Ottma discloses, in col. 4, lines 18-33; col. 5, lines 1-12; col. 6, lines 16-49; col. 7, lines 41-45; and col. 8, lines 11-40; that the occluder, or portions thereof, may be stretched, expanded, compacted, or shaped (via heat setting) into a “stretched state” or as a “compact device” wherein the sealing portion would abut the anchoring portion (when stem 108 is “sunk into the tubular member 103,” according to col. 7, lines 10-14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the occluder of Ottma, so that it has presetting and abutting states as claimed.  Such modifications would allow the occluder to have a shape to fit in delivery device as well as a shape for deployment in a patient’s body, i.e., a shape “suitable for the particular anatomy of the site to be occluded” (Ottma, col. 7, lines 44-45).
Ottma also discloses, in col. 8, line 53 to col. 9, line 33; that the sealing portion, the anchoring portion, and the connection parts may be moved with respect to each other and shaped (via heat setting or annealing) into “desired shapes.”  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sealing and anchoring portions and the connection parts with the method as claimed.  Such a modification would allow the occluder to be formed into a desired shape, i.e., a shape “suitable for the particular anatomy of the site to be occluded.”

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 and 15-20 have been considered but are moot in view of new grounds of rejection.
	In view of Applicant’s amendment, the rejection under 35 USC § 112 and the provisional nonstatutory double patenting rejection set forth in the Office action of July 7, 2021 are hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771